Order filed January 25,2013




                                             In The



        Client!) Court of Appeals
                                     No. 11-12-00038-CR



                            DAVID BOCANEGRA, Appellant

                                                 V.


                               STATE OF TEXAS, Appellee


                        On Appeal from the County Court at Law No. 4
                                      Travis County, Texas
                             Trial Court Cause No. C1CR11205953




                                            ORDER

       Appellant, David Bocanegra, has filed in this court a motion to abate the appeal on the
basis that the reporter's record is incomplete, and additionally, he has filed a motion to extend the
time to file his brief. Both motions are granted, and the appeal is abated.
       Appellant asserts in his motion to abate that the trial court conducted three preliminary
hearings in this case: one on October 25, 2011; one on October 28, 2011; and one on
November 2, 2011, that was heard on the same day as, but prior to, voir dire. The trial court's
docket sheet appears to confirm that hearings were held on these days. However, the record on
appeal contains no reporter's record from any such pretrial hearings. Appellant asserts that, in
 speaking to the court reporter, he learned that a substitute court reporter was assigned to the court
 at the time of the first two hearings.
          We abate the appeal and remand the cause to the trial court for the trial court to determine
 whether these hearings were recorded and, if so, to direct the court reporter to prepare a
 supplemental reporter's record of each hearing. If the parties have a dispute involving the items
 that appear to be missing from the appellate record or if the reporter's records have been lost or
 destroyed, the trial court is directed to resolve that dispute in compliance with Tex. R.
 App. P. 34.6(e), (f). See Amador v. State, 221 S.W.3d 666, 676-77 (Tex. Crim. App. 2007);
 Routier v. State, 112 S.W.3d 554 (Tex. Crim. App. 2003); Pierce v. State, No. 03-09-00487-CR,
 2010 WL 3719242 (Tex. App.—Austin Sept. 22, 2010, no pet.) (mem. op., not designated for
 publication). The trial court is directed to make appropriate findings and recommendations.
 The trial court clerk is directed to prepare and forward to this court a supplemental clerk's record
 containing any findings, recommendations, and orders made by the trial court in conjunction
 with the hearing. In addition to the supplemental reporter's records from the pretrial hearings, the
 court reporter is also directed to prepare and forward to this court the reporter's record from any
 hearing that the trial court may conduct with respect to this order. The supplemental records are
 due to be filed in this court within thirty days of this order: on or before February 25, 2013.
 Appellant's brief is due to be filed in this court fourteen days after the supplemental records are
 filed.

          The appeal is abated.

                                                             PER CURIAM



January 25, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.